Citation Nr: 0944900	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability on a direct or secondary basis (a "back 
disability").

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for syringomyelia residuals, including C7-
T1 hydromyelia (a neck or back disability due to VA 
treatment).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated January and December 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon that denied service 
connection for a lumbar spine disability and denied 
entitlement to § 1151 compensation, respectively.

In an August 2009 statement to the Board, the Veteran raises 
the issue of entitlement to special monthly compensation 
(SMC) and has indicated his intent to appeal the rating 
decision dated December 2008 that denied service connection 
for multiple issues.  As this document raises a new claim for 
SMC and serves as a Notice of Disagreement with the December 
2008 RO rating decision, these issues are not properly before 
the Board and are referred to the RO for development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine 
disability, including as secondary to his service connected 
pes planus.  He also seeks compensation under 38 U.S.C.A. 
§ 1151 for syringomyelia residuals, including C7-T1 
hydromyelia.  Unfortunately, the Board has determined that 
additional development is necessary prior to completion of 
its appellate review.  The undersigned apologizes for the 
delay in the adjudication of this case.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance includes making as many requests as 
necessary to obtain relevant records (including service 
medical records) from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009).

The evidence of record indicates that the Veteran receives 
Social Security Administration (SSA) disability benefits.  
However, none of the records relied upon by SSA in its 
determination has been associated with the claims folder.  
These must be obtained before a decision on the claims of 
entitlement to service connection for a back disorder and § 
1151 compensation can be made.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1993).

The Board notes that the Veteran was treated by various 
private physicians for his claimed disorders.  In November 
2005, the Veteran provided a consent for release of 
information, Form 21-4142 (consent form), for the following 
providers: McKenzie Williamette Hospital, Sacred Heart 
Hospital, Bay Area Hospital, Dr. S.M., Dr. T.M., Southern 
Coos Hospital and Health Center, and South Coast Radiology.  
The RO declined to request records from these facilities 
because the Veteran failed to note the dates of treatment on 
his consent forms.  The file does not show that the RO 
informed the Veteran of his error or that the RO requested 
additional information from the Veteran so that his records 
could be obtained.  Instead, in the January 2006 rating 
decision, the RO informed the Veteran that his consent forms 
were inadequate.  In June 2006, the Veteran submitted fully 
executed consent forms, including treatment dates, for Dr. 
S.M., Dr. T.M., South Coast Radiology, and Southern Coos 
Hospital and Health Center.  Again, the file fails to show 
that the RO attempted to obtain private treatment records 
from these facilities.

VA is required to make reasonable efforts to obtain relevant 
records from private treatment providers, including making 
the initial request and at least one follow-up request if no 
records are received.  38 C.F.R. § 3.159(c)(1) (2009).  In 
this case, the Board finds that the RO did not make 
reasonable attempts to assist the Veteran.  Accordingly, the 
Board finds that a remand is necessary to attempt to obtain 
the Veteran's private treatment records from the facilities 
listed above.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
execute new consent forms for the 
following: McKenzie Williamette Hospital, 
Sacred Heart Hospital, Bay Area Hospital, 
Dr. S.M., Dr. T.M., Southern Coos Hospital 
and Health Center, and South Coast 
Radiology.

Specifically inform the Veteran that he 
must provide all information requested in 
the consent form, including the name and 
address of each facility, his treatment 
dates, and the conditions treated for each 
provider and that failure to provide all 
information will prohibit VA from 
obtaining his records.

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

2.  Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all administrative 
decisions or adjudications; and associate 
the records with the claims file.  If no 
records are available, a negative reply 
should be obtained and that reply, along 
with documentation of VA's efforts to 
obtain those records, should be associated 
with the claims file.

3.  Then, readjudicate the Veteran's 
claims on appeal.  If the decisions remain 
adverse to the Veteran, provide the 
Veteran and his representative a 
supplemental statement of the case and 
allow and appropriate period to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


